DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 28, the preamble recites “the balloon catheter of claim 21” and fails to include the method of claim 21, thus the claim fails to include all of the limitations of the claim from which it depends.  For examination purposes, the claim is interpreted to mean “the method of claim 21”; however, the examiner notes that this interpretation raises further double patenting issues as the claim is interpreted to be a substantial duplicate of claim 29.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
Using the interpretation above, claim 28 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 29. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-24 of U.S. Patent No. 10426934 in view of Lee (US 6217547). See table below.
Regarding instant claim 21, claim 17 of the issued patent claims all of the claimed limitations set forth in claim 21 except that claim 17 does not claim the balloon having a distal balloon shaft, a distal cone portion, a distal shoulder, a working length, a proximal shoulder, a proximal cone portion.  However, these features are well known in balloons.  For example, Lee teaches a balloon (balloon 13 in fig. 1) having a distal balloon shaft, a distal cone portion, a distal shoulder, a working length, a proximal shoulder, a proximal cone portion (see below).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the patent claim to have a distal balloon shaft, a distal cone portion, a distal shoulder, a working length, a proximal shoulder, a proximal cone portion, as taught by Lee, since these features are well known in balloons and ensure that the balloon is properly secured to the catheter shafts. 

    PNG
    media_image1.png
    321
    610
    media_image1.png
    Greyscale

App Claims
Patent Claims
Teaching
21
17
See discussion above with respect to Lee
22
18
 
23
19
 
24
20
 
25
21
 
26
22
 
27
23
 
28
24
 
29
24
 


Claims 21-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 15, 16, and 19 of U.S. Patent No. 11253681 in view of Mar (US 4774778). See table below.
App Claims
Patent Claims
Teaching
21
1
 
22
2
 
23
3
 
24
15
 
25
15
 
26
16
 
27
19
 
28
 
Mar teaches a monolithic distal outer member (tubular member 12 in fig. 1) which as a double wall thickness of 0.01 inches (1:58-63 discloses a wall thickness of 0.005 inches which provides a double wall thickness of 0.01 inches).  Therefore, it would have been obvious to have modified the patent claim to have a double wall thickness of 0.01 inches since Mar teaches that this dimension provides a suitable wall thickness (1:58-63).
29
 
Mar teaches a monolithic distal outer member (tubular member 12 in fig. 1) which as a double wall thickness of 0.01 inches (1:58-63 discloses a wall thickness of 0.005 inches which provides a double wall thickness of 0.01 inches).  Therefore, it would have been obvious to have modified the patent claim to have a double wall thickness of 0.01 inches since Mar teaches that this dimension provides a suitable wall thickness (1:58-63).


Allowable Subject Matter
Claims 21-27 and 28 would be allowable if rewritten or amended to overcome the double patenting rejection(s) above.
The following is an examiner’s statement of reasons for allowable subject matter:  The claims in this application are allowable because the prior art of record fails to disclose either singly or in combination the claimed method.  
	The closest prior art of record is Lee (US 6217547), O’Shaughnessy (US 20040256049), and Klausen (20150367554).  
Regarding independent claim 21, Lee fails to teach among all the limitations or render obvious a method in which a monolithic single-layer distal outer member is necked along an entire length thereof with the polymer material consisting essentially of polymer chains in a linear orientation, in combination with the total structure and function as claimed.  Instead, Lee discloses the claimed method substantially including providing a monolithic single-layer distal outer member (outer tubular member 34 in fig. 3), a hypotube (hypotube 40 in fig. 3), and the claimed balloon (balloon 35 in fig. 3), and a monolithic inner tubular member (inner tubular member 33 in fig. 3).  
O’Shaughnessy is directed towards a balloon catheter (fig. 1) which a portion of the balloon shaft at a weld joint is heated to reduce the diameter of the shaft and orient the polymer chains longitudinally (paragraph 30).  However, O’Shaughnessy teaches that this process is completed to reduce the radial swelling caused by the weld joint (paragraphs 29 and 30).  As such, PHOSITA would not be motivated to apply this method to the entire length of the monolithic single-layer distal outer member. 
Additionally, Klausen also teaches the claimed method substantially of necking a tubular member of polymer material (paragraph 49) with the polymer material consisting essentially of polymer chains in a linear orientation (paragraph 63).  However, Klausen only teaches applying this method to medical devices, such as stents and filters, which need to withstand structural loads (paragraph 5).  As such, Klausen does not teach or suggest modifying a monolithic single-layer distal outer member of Lee.  Additionally, the monolithic single-layer distal outer member of Lee comprises a metallic hypotube positioned within the lumen of the distal outer member which would help the distal outer member withstand a structural load.  Therefore, PHOSITA would not be motivated to modify the distal outer member with the teachings of Klausen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783